ORDER

The Director of the United States Patent and Trademark Office (“PTO”) filed a motion to dismiss this appeal. Riopel Industries, Inc. (“Riopel”) filed an opposition.
On October 2, 2002, the court issued an order allowing Riopel 21-days to file a motion to transfer this appeal, or the PTO’s motion to dismiss would be granted. Riopel has not responded to the order within the time allowed.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The PTO’s motion to dismiss is granted.
(2) Each side shall bear its own costs.